Defendant was convicted on a bill of information charging him with unlawfully possessing intoxicating liquor for beverage purposes, and was duly sentenced. The record presents no bill of exception, no assignment of error, and no error appears on the face of the record, nor has defendant made any appearance in this court, either by brief or otherwise. There remains nothing to do, but to affirm the conviction and the sentence. The appeal was apparently taken for delay.
For the reasons assigned, the conviction and the sentence appealed from are affirmed.